UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-8031



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN K. WILLIAMS,

                                             Defendant - Appellant.


                             No. 06-8032



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN K. WILLIAMS,

                                             Defendant - Appellant.


                             No. 06-8036



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus
JOHN K. WILLIAMS,

                                            Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Columbia.    Cameron McGowan Currie, District
Judge. (3:02-cr-00548-CMC; 3:03-cr-00838-CMC; 3:05-cv-02669-CMC;
3:05-cv-2670-CMC)


Submitted:   May 23, 2007                   Decided:   June 1, 2007


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alvin Ernest Entin, ENTIN, DELLA FERA & GREENBERG, PA, Fort
Lauderdale, Florida, for Appellant. Jane Barrett Taylor, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           John K. Williams seeks to appeal the district court’s

orders and judgment denying relief on his 28 U.S.C. § 2255 (2000)

motion and his motions for reconsideration or to alter/amend.            The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.      28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies    this   standard    by

demonstrating    that   reasonable   jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.      Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).        We have

independently reviewed the record and conclude Williams has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeals.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED




                                 - 3 -